Citation Nr: 1128921	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned during a Board hearing held in September 2010.  A copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service connection for a psychiatric disorder (characterized as a nervous disorder).  The Veteran did not appeal that decision to the Board.

2.  Evidence submitted since the RO's May 1995 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1995 RO decision, which denied the Veteran's claim of service connection for a nervous disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  New and material evidence has not been received since the RO's May 1995 rating decision; thus, the claim for service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the issue on appeal arises from an application to reopen the Veteran's claim for service connection for a psychiatric disorder.  In September 2007, prior to its adjudication of the claim at issue, the RO provided notice to the claimant regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  Following the September 2008 decision, the Veteran was provided additional notice in a March 2009 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms 'new' and 'material' have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman, 19 Vet. App. at 473.

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In a March 2009 letter, the Veteran was provided adequate, specific notice of what constitutes material evidence in the case at hand.  Although this letter was issued after the initial denial in September 2008 of the Veteran's claim, the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have clarified that the VA can provide additional necessary notice subsequent to the initial adjudication by the agency of original jurisdiction (AOJ), and then readjudicate the claim, such that the essential fairness of the adjudication-as a whole-is unaffected because the claimant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit held that a statement of the case (SOC) or a supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This occurred with the issuance of the March 2009 letter, and the readjudication of the claim on appeal in the June 2009 SOC and November 2009 SSOC.    

In regards to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that new and material evidence must be presented with which to reopen any previously denied claims, before VA has a duty to provide an examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board must still determine de novo whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As discussed below, new and material evidence has not been received to reopen the Veteran's claim for a psychiatric disorder, and as such a new VA examination is not necessary in this matter.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

      II.  New and Material Evidence

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection on the merits, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Prior to the final May 1995 rating decision, the record included the Veteran's service treatment records, which were negative for a psychiatric disorder.  The Board notes that in his March 1975 separation report of medical history, the Veteran indicated "nervous trouble" and "depression or excessive worry."  However, a March 1975 separation report of medical examination noted the Veteran's psychiatric state as normal.  In May 1995, the record included a June 1976 VA examination report assessing a claim for service connection for headaches, which noted no psychiatric disorder.  The record also included private and VA treatment records.  The private treatment records are dated between 1988 and 1993 and indicate complaints of anxiety in 1993.  The VA treatment records, dated between 1994 and 1996, note treatment for an adjustment disorder with mixed features, for substance abuse, and for anxiety.  These records indicate that the Veteran claimed to have had combat service in Vietnam.  A June 1994 "PTSD screening" indicated that, though the Veteran served in Korea, he did not serve in Vietnam, and did not serve in combat.  The Board notes that the record also contained the Veteran's DD Form 214, which indicated service in Korea, but did not indicate service in Vietnam.  

Based on the evidence of record in May 1995, the RO denied the Veteran's claim for entitlement to service connection for a psychiatric disorder (characterized as a nervous disorder).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The March 1995 decision included a discussion of multiple psychiatric disorders including psychoses.  The RO conceded the existence of a current disability.  However, the Veteran's claim was denied because there was no evidence of a psychiatric disorder during service and the RO determined that the Veteran's psychiatric disorder neither occurred in nor was caused by service.  Additionally, the RO found that the evidence did not show that a psychosis manifested to a compensable degree within one year of the Veteran's separation from military service.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  

Since that final decision, evidence has been added to the claims file.  The new evidence consists of a May 1996 VA compensation examination report which notes diagnoses of alcohol, cocaine, and cannabis abuse, and a personality disorder not otherwise specified with schizoid and antisocial traits.  The report contains an opinion stating that, "I can find no relationship between his symptoms of drug abuse and dependence and any incident of military service."  The examiner further stated that the Veteran's schizoid and antisocial personality traits were "considered longstanding, inherent pre-existing conditions, which developed in childhood and adolescence and had no relationship whatsoever to any incident in the military service."  

The new evidence in the claims file also include VA treatment records dated between 2001 and 2009, which indicate continued treatment for psychiatric disorders to include anxiety, paranoid schizophrenia, and substance abuse.  The Board notes a September 2006 "PTSD screening" record which found that the Veteran did not have PTSD.  

Since the May 1995 decision, the RO has included in the claims file records from the Social Security Administration (SSA) which include a psychiatry report dated in February 1996, in which the Veteran's claim to combat experience in Vietnam is noted alongside a diagnosis of PTSD.  The SSA records include a September 1997 letter indicating the award of SSA benefits.  The SSA records also include a May 2005 psychiatry report which again indicates that the Veteran alleged service in Vietnam, and which provides a sole diagnosis of alcohol dependence in remission.  

Finally, the new evidence of record since the final May 1995 rating decision includes a transcript of the September 2010 Board hearing, in which the Veteran does not indicate service in Vietnam, states that he served in Korea, and in which he indicates he was discharged from service due to paranoid schizophrenia.  

As to the Veteran's assertions that he suffers from a psychiatric disorder that had its onset during service, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  However, as noted previously, when addressing a claim to reopen, the credibility of new evidence is to be presumed.  See Justus, 3 Vet. App. at 513.

Here, the Board does not find that the Veteran is competent to determine the etiology of his psychiatric disorder.  While the Veteran is competent to report emotional symptoms he may have experienced, he has not been shown to be competent to link a psychiatric disorder to his period of service, which is a complex medical question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran offered in support of his claim to reopen have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between either claimed disorder and service.  Moreover, his theory that he has a psychiatric disorder related to military service is redundant of his contentions that were considered at the time of the May 1995 RO decision.  

Additionally, none of the medical evidence presented since the date of the prior, final denial is material, as it does not include competent evidence that cures the prior evidentiary defect.  Specifically, there is no competent evidence of record to establish that the Veteran's psychiatric problems relate to service.  The May 1996 VA examiner found the Veteran's service unrelated to his current problems, even those that pre-dated service.  The other new medical evidence of record that pertains to a psychiatric disorder and discusses the Veteran's military service reflects an inaccurate history of the Veteran serving in the Republic of Vietnam and in combat.  These types of erroneous statements by the Veteran to medical professionals were already of record at the time of the May 1995 decision.  The Veteran served during the Vietnam era, but he was in Korea and not involved in combat in Vietnam.  Thus, the February 1996 and May 2005 private reports in the SSA records, indicating that the Veteran had combat service in Vietnam or that he has PTSD related to combat service in Vietnam is inherently implausible.  Whether this new evidence is material does not turn on presuming that the evidence is credible.  Instead, the evidence is not material because the Veteran reported an erroneous service history to medical professionals that is redundant of the erroneous history he had reported when the claim was denied in May 1995.  This new evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim, because the previous evidence of record already showed that the Veteran did not have combat service in Vietnam.  It is not material to his claim.

Consequently, the new evidence does not cure the prior evidentiary defect in order to reopen the Veteran's claim for service connection for a psychiatric disorder.  Therefore, new and material evidence has not been received since the RO's May 1995 decision; thus, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


